PER CURIAM.
Bridgette Fultz contends that she was sentenced pursuant to the 1995 sentencing guidelines and that those guidelines were invalidated by Heggs v. State, 759 So.2d 620 (Fla.2000). The underlying offense in this case occurred on January 13, 1997, within the window period as determined by the Florida Supreme Court in Trapp v. State, 760 So.2d 924 (Fla.2000)(holding that the window period for challenging Chapter 95-184 closed on May 24, 1997).
We remand for reconsideration of appellant’s sentence. Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000); Battle v. State, 761 So.2d 1177 (Fla. 4th DCA 2000).
REMANDED.
DELL, STEVENSON and SHAHOOD, JJ., concur.